Citation Nr: 0502271	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-18 645	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of an award of a monthly apportionment of $520.00 
of VA benefits for the veteran's dependents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that he wished 
to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arose from a June 2000 decision of the Department 
of Veterans Affairs Regional Office in Indianapolis, Indiana 
to apportion $520 of the veteran's VA benefits monthly for 
his dependents.  The veteran duly appealed that decision to 
the Board of Veterans' Appeals (the Board).

In a February 2004 letter which was addressed  to the Board 
and to his representative, the veteran stated that he wished 
to cancel his claim.  He further stated that he wished his 
children to continue to get the monthly apportionment of 
$520. 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.204 (2003).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  In the case at hand, the 
veteran has withdrawn his appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


